George Rose Smith, J., dissenting. I am unable to agree with the majority’s conclusion that this case must be reversed on account of the failure of the record to show that a special oath was taken by the officers who were in charge of the jury when the premises were viewed. In my opinion this case is controlled by Atterberry v. State, which the majority cite but do not expressly overrule. In the Atterberry case, as here, there was involved the matter of administering a special oath to an officer in charge of the jury. The governing statute was § 2265 of Mansfield’s Digest (now Ark. Stats. 1947, § 43-2121), which provides that the officers “must be sworn” to keep the jury together during the adjournment of the court. There, as here, there was no showing (as there was in Whitley v. State, also cited by the majority) that the officer in question had taken a similar oath earlier in the trial. There, as here, no objection was made at the time and no prejudice was shown by the record. In holding that the accused’s failure to object was a waiver of the statutory requirement the court said: “Under our system of trials in felony cases, the defendant is present in court. He is aided by counsel of his own choice, when he is able to employ them; of the court’s appointment when he can employ none. His attitude is widely different from that of the defendant in the courts of England a century ago. The court still owes him an absolutely fair and impartial trial — the right to make proof of everything he offers in denial, mitigation or excuse of the act charged, and to have it fairly passed upon by a jury; but he owes to the court fair dealing as well as candor, and should not be permitted to undo its woi’k on account of omissions which he deemed too trivial at the time to bring to its attention, and which are not shown or charged to have affected the fairness of the trial or prejudiced his rights. . . . [We] hold that it is too late, after verdict, to object, for the first time, that a jury retired from court in charge of an officer to whom the special oath had not been administered, where it appeared that the defendant was present when it retired and neither asked that the special oath be administered to him nor objected to his taking charge of the jury, and it does not appear that either the officer or the jury was guilty of any misconduct. It appears from the record in this case that the jury retired in charge of an officer acting under the general oath of his office, and that the defendant and his attorney were present; but it does not appear that he asked the court to administer the special oath or objected to the officer taking charge of the jury. ‘ ‘ He conceded to the jury, thus attended, the right to determine the cause, if it gave him his liberty; and should not be permitted to question such right, merely because it took an unfavorable view of his case.” I am unable to distinguish the Atterberry case from this one. On the other hand, the case of Johnson v. State, relied upon by the majority, is readily distinguishable. There the trial court permitted the jury to separate without admonition, so that each individual juror became the possible subject of improper influence. There was not, as here, the safeguard resulting from the jury remaining together as a body wdiile the premises of this crime were being viewed. The court held in the Johnson case that the court’s failure to admonish the jury, although not objected to, was reversible error. But here the jurors were admonished by the court wdien sent to the scene of the murder; so the defect present in the Johnson case is absent. The only irregularity asserted is the court’s failure to have the special oath administered to the officers in charge, which is the very point considered in the Atterberry case. I must therefore dissent from the reversal of this judgment. Millwee, J., joins in this dissent.